Case 1:18-CV-08250-.]SR Document 25-4 Filed 10/26/18 Page 1 of 9

Exhibit D

Case 1:18-Cv-08250-.]SR Document 25-4 Filed 10/26/18 Page 2 of 9

[pu ll Longesl most impressive VAN|TV 1218.|'17, 12139 PM

 

December 08, 2017, 08:36:32 PM "

Welcome, Guest. P|ease |ogin or register.

News: Latest stable version of Bitcoin Core: Q,l§,l

[Tgrr§n§].

jj Search

Bitcoln Forum > Bitcoin :» Bitcoin Discussion (Maderator-. hilariousandco) > [poll] Longest most

impressive

3 Pou

VANITY

Question: What long/impressive vanity do you give your vote to?

1 BUTRZ 85L1]uoX5y2XijJa\’cjcMLhPJcY - c:l
TheButterZone 4 (8'2%)

1 Nigger wl5Ver6rA7jRBth9cegQVL1jh - skooter (___."'_`__) 13 (26.5%)
1 Shrem dh9tVoplgxMzJ7bapr6XX2WWRW - (: 0

Yankee (Bll:Instant) 7 (14'3 /°)
1 FuckUup thRBGBuSa`|'|'eDsztzkkxjHZU - poyke (::3 14 (28.6%)
15FLAGSnoVa5behsSquBVsttyRYrWRJX - 5f|ags O 0 (0%)
1DobZomBiEZQngvy6zDFKY5b76vabqua * ::,

DobZornble 8 (16'3%)
lDiamondB1T9za22DwnY92TpvaANQDbWi (:) 3 (6.1%)

Total Voters: 45

a previous topic next topic >>

Pages: [1] 2 3 » A|l print
Cil
poyke @ [poll] Longest most impressive VANIT¥ d
Fuu Member April 01, 2014, 11:49:34 PM '1
To date 1 have not heard of a project to map or index public addresses generated
Activity_ 126 for vanity purposes.
` Moreover, such a service would mean the data owner holds a copy of the key and
there for he alone has the interest to keep the db.
95 There for vanity addresses over 7 letters long are rare.

1 want to hold a survey for the longest and most impressive vanity addresses you
own or-heard of.

To motivate people to post their vanity I will hold a poll and even donate some btc
to the leading address.

If you can prove you own the address you go on the poll @

hlips ljbitcoinla'k.orglindex php?lopic-553449 Page 1 of 8

. Case 1:18-Cv-08250-.]SR Document 25-4 Filed 10/26/18 Page 3 of 9

lpol|l Longesi mosl impressive VAN|TY 12!Bl17. 12!39 PM

rules:

1)Vanity over 5 letters (>1XXXX)
2)l-las or had over 025th balance
3)0wnership can be proven

BatCoin - Gotham City's Official Currency

PRlVACY

Advert|sed sites are not endorsed by the B|tcoln Forum. They may be unsafe, untrustworthy, or li|egal |n your jurlscllcl:lon.
Advertise here

 

 

 

 

skooter <> Re: [po|l] Longest most impressive VANITY
Member Apr\i 01, 2014, 11:53:30 PM *’2

I made this just to be a troll:

A t' `t : 70
c "" Y 1Niggerw15vezu6rA7jRBth9cegva1jh
&1 It has outgoing sends so that's proof that lt‘s a real address
https://blocl<chain.info/address/1Niggerw15Ver6rA7jRBth9cegQ\/Lljh
If you want me to prove ownership, send me .0002 and give me an address to
send .0001 back to.
I also have this one that I never used yet:
1234567pejEviURDJmVVGVVyBB4XY37bG4
Can prove ownership in the same way.
Bitcoin <> Re: [po|l] Longest most impressive ‘l.IANITiir q
Magazine Apri| 01, 2014, 11:59:41 PM "
Sr. Member
i'll create 1AreYouListeningFor2IOOBTC123~12h ©
Activity: 252
&l l am here.
poyke © Re: [po|l] Longest most impressive VANITY w
Fu" Member él?.!f.i.!~Q.§¢..?...Q.L&,“..LZ..§.Q.L.§.$LM!.‘. '
f f n Quote from: Bitcoin Magazine on April 01, 2014, 11:59:41 PM
Activity; 125 i'll create 1AreYouListeningFoerODBTClZB~12h ©
6 Try with no illegal characters next time ©
m

Quote from: skooter on Apri| 01, 2014, 11;53:30 PM
l made this just to be a troll:

hnps-I!bltcoinla k.nrg[index.php?iopll:-SSSME| Page 2 al 8

Case 1:18-Cv-08250-.]SR Document 25-4 Filed 10/26/18 Page 4 of 9

[pollf Longesi most impressive VAN|T¥ 12[8!17. 12'39 PM

1Niggerw15Ver6rA7jRBth9cegEiVLljh
I also have this one that I never used yet:

1234567pejEviURDJmVVGVVyB34XY37bG4

Hmm, I have no problem trusting you made these as these should take around 2-
6hours to generate on an average home computer. @

If you want the first one on the poll ill have to get an admin's perspective on that
word first

 

I myself made some:

1FuckXBostrs (Dedicated to a special boss that I really like @ was setup as
regex 1Fuck(s/S/x/X)Bos(s/z/null)Mzr )

1FuckkUSDD

1FuckUupthRBGBuSa'l'l'eDsztzki<xjHZU (Was my wifl pass for years)
1FuckuUP (A twin for my main address)

Il| add proof of ownership later today and might add the second one to the poll ®

BatCoin - Gotham City's Official Currency

TheButterZon <> Re: [po|l] Longest most impressive VANITY
LegendaryD Aprii 02, 2014, 12:11:30 AM "‘5
. _I j

1BUTRZBSLlJuOXSyZXRjXJaYCjCMLhPJCY

Activity: 1988

The 85 is mere colncidence.

 

 

Nemo me
impune lacessit

Email me the name of a charity in San Diego,

&’@ (`A R, T'll Hnn::i~n ¢'1ni'i \Arnri'h nF rinan i'n ir
skooter © Re: [po|l] Longest most impressive VANITY r
Member Aprsl 02, 2014, 12:11:42 AM 'E'

Quote from: poyke on April 02r 1014, 12:01:41 AM
nctivity_ 70 Quote from: Bitcoin Magazine on Aprii 01, 2014, 11:59:41 PM

i'll create 1AreYaui.isteningFor21ooarc123~12h @

§
m Try with no illegal characters next time ©

Quote from: skooter on Apri| 01, 2014, 11:53:30 PM

hups I!biicoinia k orglindex.php?lopic-SSSMS Page 3 of 8

1 Case 1:18-Cv-08250-.]SR Document 25-4 Filed 10/26/18 Page 5 of 9

[po|l] Longesl most impress've VAN TY 1218[17, 12:39 PM

l made this just to be a troll:
1Niggerw15Ver6rA7jRBth9ce99VLljh
I also have this one that I never used yet:

1234567pejEviURDJmVVGVVyB34XY37bG4

Hmm, l have no problem trusting you made these as these should take around 2-6hours to
generate on an average home computer.
If you want the first one on the poll ill have to get an admin's perspective on that word first

seeing how nigger isn‘t a censored word, I don't see an issue.
poyke Re: [po|l] Longest most impressive VANITV L_
run Member April 02, 2014, 12:27:24 AM " f

Quote from: TheButterZone on April 02, 2014, 12:11:30 AM
Actlv|ty: 126 lBUTRZBSL1Ju0X5y2XRjxJaYCjcMLhFJCY

The 85 is mere coincidence

&.

Might sound noobish but how did you sign "TheButterZone" @ B|ockchain.info ?

BatCoin - Gotham City's Officiai Currency

¥ankee Re: [po|l] Longest most impressive VANIT¥ ig
(BitInstant) April 02, 2014, 12:33:59 AM "

Legendary
- - I own this address:

Activity: 1078 18hremdh9tVoplgxMzJ7bapr6XX2WWRW

mae -Charlle Shrem

BF"

hud

Char|ie 'Van
Bitcoin' Shrem
Bitcoin pioneer. An apost|e of Satoshi Nakamoto. A crusader for a new, better, tech-driven society.

 

&l ® A dreamer.
poyke ph Re: [po|l] l__o_nge_si:___rr£st impressive VANIT¥ _H
Fu|l Member "” April 02, 2014, 12:36:17 AM
) ) )
Quote from: Yankee {Bitlnstant) on April 02, 2014, 12:33:59 AM
AcU-vity: 126 l own this address:

hiips Nbitcointa k org/index.php?iopic-SSS¢MQ Page d al 8

1 Case 1:18-Cv-08250-.]SR Document 25-4 Filed 10/26/18 Page 6 of 9

Zpo lj Longesi most impressive VAN|T\' 1218117,12:39 PM

9a

Yankee

(BitInsta nt)
Legendary

l _- al D
Activity: 1078
mg
n T=.¢d
bd l
instant

Chariie 'Van
Bitcoin' Shrem

&.@

ruanux

Hero Member
. 1 j

Activity: 566

ana

<9¢1@

IShremthtVop1gxMzJ7bapr6XX2WWRW

-Charlle Shrem

i-iohoho|y.... @ @ @ @

BatCoin - Gotham City‘s foicia| Currency

© Re: [po|l] Longest most impressive VANIT‘(
April 02, 2014, 12:47:14 AM 310

Quote from: poyke on April 02, 2014l 12:36:17 AM
Quote from: Yankee (Bitlnstant) on April 02, 2014, 12:33:59 AM
l own this address:

lshremthtVoplgxMzJ7bapr6XX2WWRW

-Char|ie Shrem

Hohoholy.... @ @@ ®

Ya, lShReM...cou|d have been easy, but I wanted 15hrem, took about 4 days
using ./van|tygen

https://glthub.com/samr7/vanitygen

Bitcoin pioneer. An apostle of Satosh| Nakamoto. A crusader for a new, better, tech-driven society.
A dreamer.

Re: [po|l] Longest most impressive VANITY #11
April 02, 2014, 12:50:15 AM

https ://b|ockchain.info/address/1MrPonziaM4QTZS7Sd PEKQHBBBGa4LRHJU

1 own 1MrPonzi ©

OTC Ratlng

TheButterZon Re: [po|l] Longest most impressive VANITY

Legendary
+ -¢- i- -,i\- -

Activity: 1988

April 02, 2014, 12:52:50 AM "‘12

Quote from: poyke on April 02, 2014, 12:27:24 AM
Quote from: TheButterZone on April 02, 2014, 12:11:30 AM
lBUTRZBSL1JUOX5y2XRjxJaYCjCMLi'lPJCY

hups:Hbitcoinialk.orgiindez php?iopic-SSSMB Poge 5 el B

Case 1:18-Cv-08250-.]SR Document 25-4 Filed 10/26/18 Page 7 of 9

lpciil] Lnngesi most impressive vANlT‘i' 1218!1?. 12.39 FM
El fiE|
l

The 85 is mere coinc=dence.

Might sound noobish but how did you sign "TheButterZone" @ Blockchain.info ? ©

  

 

I dldri't, their bot picked lt up from my bitco|n-otc WoT key. I keep asking bc.i to

memo me untag it and only have opt-in tags, to no avai|.
impune lacessit
90@ Email me the name of a charity in San Diego,

(`A Ri T'll rini'i::i'p <t`lnf`i iAinr'i'h r\F rinan i‘n ii'

starsoccer9 © Re: [po|l] Longest most impressive VANITY

Legendary April 02, 2014, 12:56:32 Aivi #13
Id like to get lstarsoccer but I think that is a bit of a long shot. im thinking about

Activity: 1624 lstar but I think thats to easy.

 

s o Omei) Escrow in 3
TTBit © Re: [po|l] Longest most impressive VANITY F
Legendary April 02, 2014, 12:53:20 AM "’ 1'

_' l . .

I have

Activlty_ 1136 1BountthqSHde2MWdehCV5Yng95e76M
` 1DaemonMBVSXepQrB|<ekgoSTCgGSpCdoSd
0 1]0ckeyrtVFWvTYci6ZmZ6ng6RESP9ed9m
Li:

l created these, always thought they were cool ~ all caps & numbers, they look
lmpressive:

iii 51 1326x12E7R824EFXL95L13R654RGRC
14Ti_szYRR33auschQawEsz4M uawwi_uc
13Ji_4iei=uz13vAN8256uwozch6MN9i\ix13
1soGSTLJ2PJaAcHwQRYAPi<TM4uvsi-1Ywe7i
1BTYMYMPQGi<GsoGPNQQa?azezwvsHi<sssx
1csccs4i<ii FoAiiivi<ezMi<chsmaan-izvv
innasi<zLLsFMc?casTquxgoYAsNF2T2Rv
1NQLaoRHoQExaHPsH1TRi<ui<i=u952iie41Qz

good judgment comes from experience, and experience comes from bad judgment

bthem © Re: {poll] Longest most impressive VANITY
Jr. Member April 02, 2014, 01:00:12 AM

41
i_.
,V_

1Creepeonanf7XwPTi Ry HJ LpnCYPi4G

"".tps .'_rt:ilcoinialk orgiiridex php?topii:-553449 page 6 ol 8

. Case 1:18-Cv-08250-.]SR Document 25-4 Filed 10/26/18 Page 8 of 9

[po|l] Longest most impressive VAN|TY 1218/17, 12:39 PM
Activlty: 35
I haven't used it yet, but I can if it's worth the trouble.
Taras © Re: [po|l] Longest most impressive VANIT‘i'
April 02, 2014, 01:09:47 AM f 15

Legendary

My address is lTaraszKwPJRuoquwh7nSBjMHC492NY.
Activiw: 1148 It's one character shorter than usual @
I've seen some very long ones. An old friend of mine has lDlamond case

U sensitive!

."='\~. ,. .. . !-;~.
‘9‘=' @ § @i’i‘ii i WMUX@H' { iiiiiiiiiii BE|N\'H"E" ioii §
jborkl Re: [po|l] Longest most impressive VANITY #1.},

Full Member April 02, 2014, 03:52:04 AM

I made mine a couple years ago to auth with gribble. lt is tied to my WOTjust to
be funny

Activlty: 232

I was going for assbeef but I settled for that one.

 

Team Heritage

Motorsports
Jason Bori<land | Cnl|ision repair and refinlsh l Mobi|e hail damage estimating | G|oba| Bitcoin
&i @ News 1 Team l-leritage Motorspurts
lnternet Re: [po|l] Longest most impressive VANITY #18
Sr. Member April 02, 2014, 05:27:24 AM
. l ll
1 want one with lots of M and W for maximum spacing, and one with lots of 1 and
Activity: 296 J for minimal (i and L are not possib|e)
913 1ntemnlqbXoliPSSku|-|Hd|uAJRTOMPSuJS
poylie Re: [po|l] Longest most impressive VANIT"il g`q
Fu|l Member April 02, 2014, 07:38:20 AM '
n n Quate from: TTBit on April 02, 2014, 12:58:20 AM
Activity: 126 Iha"e
1BountthqSHdNm2MWdehCV5Yg|‘-1m95e76M
1DaemonMBVSXepQrBKekgoSTGgGSchioSd
,_C}: uaci<e~/rrvi-'wquezmzeygMeREsPsedsm

l created these, always thought they were cool - all caps & numbers, they look lmpressive:

hiips-,l‘ibllcoinialk.orgl'indeii.php?iopic-553449 Page 7 oi B

Case 1:18-Cv-08250-.]SR Document25-4 Filed 10/26/18

'\

[po lf- Longesi most impressive VAN|TY

1NE1 1326)(12E7RBZ4EFXL95LJ3R654RGRC
14TLPZYYRR33BUBVCAQBWEXZG4MUBWWLUC
13JL41EFU213VAN8256UWDZZCF6MN9NX 13
1SDGSTLJZPJBACHWQRYAPKTM4UVSHYWG7J
1 BTYMYM PQGKGQDGPN9Q87BZBZW7SHK993X
1CECCB4KHFGA1HVK62MKCCY91RBSF7HZYV
1NNBGKZLLBFMC7CBSTUJSXQDYABNF2T2RV
lNQLBDRH DQEXBHPSH 1TRKUKFU952HE4 1QZ

Page 9 of 9

12[8[17, 12 39 PN|

Choose lets say, 1 from group 1 and another from group 2 ? ©

BatCoin -» Gotham City's Official Currency

S4VV4S Re: [po|l] Longest most impressive VANIT¥
Hero Member April 02, 2014, 08:36:49 AM
-' 1 i" J
Quote from: poyke on April 02, 2014, 12:01:41 AM

Activ|ty: 658

was setup as regex 1Fuck(s/S/x/X)Bos{s/z/null)Mzr )

C/\\/|A Can you please clarify what that means?

   

o ,-.q :_- .:" __¢;i_=.xele_&_e§as l mims
m _ -'- _-f-_ '-:-'_-“ wi§_s__Ti\Liii_v_izs_'r_iviisN_T T§L:§;:¢M
§ -' '-'».'."=7:-"_'.‘ minn l' l' l'l l
Pages: [1] 2 3 =~> eli Prinf
_ ' _ << previous topic
Bitcoin Forum > Bitcoin > Bitcoin Discussion (Moderator: hilariousandco) > [po|l] next topic ,,

Longest most impressive VANITY

Jump to: _=> Bitcoin Dlscussion

EJ
'D
§

Powered by SMF 1.1.19 i SMF © 2006-2009, Sii'np|e Machi'nes

hiips-liblti:olnia k.orgiindex.php?iopic-BSSMB

Page B of B

